Case: 21-10127     Document: 00515913123         Page: 1     Date Filed: 06/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 24, 2021
                                  No. 21-10127                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Carol M. Kam,

                                                           Plaintiff—Appellant,

                                       versus

   John B. Peyton, Jr.,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CV-1447


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          This is Carol Kam’s second appeal of the district court’s dismissal of
   her claims against the state judge who presided over her brother’s probate.
   This court previously affirmed the district court’s dismissal pursuant to the
   Rooker-Feldman doctrine. Kam v. Peyton, 773 F. App’x 784 (5th Cir. 2019)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10127      Document: 00515913123           Page: 2   Date Filed: 06/24/2021




                                     No. 21-10127


   (per curiam), cert. denied, 140 S. Ct. 494 (2019) (mem.). Kam then moved to
   vacate the Rooker-Feldman dismissal under Federal Rule of Civil Procedure
   60(b). The district court denied Kam’s Rule 60(b) motion as untimely and
   otherwise meritless. See Fed. R. Civ. P. 60(c); Bailey v. Ryan Stevedoring
   Co., 894 F.2d 157, 160 (5th Cir. 1990); Carter v. Dolce, 741 F.2d 758, 759 (5th
   Cir. 1984). Kam filed this pro se appeal. Upon review of the party’s briefs,
   the district court’s opinion, the applicable law, and the entire record, we
   affirm for substantially the same reasons stated in the district court’s opinion
   and order.
          AFFIRMED.




                                          2